Citation Nr: 0610513	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to July 14, 1976, for 
a grant of service connection for undifferentiated 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied a claim of entitlement to 
an earlier effective date for a grant of service connection 
for undifferentiated schizophrenia. 

In August 2005, the veteran testified at the RO at a Travel 
Board hearing before the undersigned.    


FINDINGS OF FACT

1.  A formal claim for service connection for 
undifferentiated schizophrenia, was received on July 14, 
1976.

2.  In a November 1976 rating decision, the RO granted the 
veteran's claim seeking entitlement to service connection for 
undifferentiated schizophrenia, and assigned an effective 
date of July 14, 1976.


CONCLUSION OF LAW

1.  The legal criteria for an effective date prior to July 
14, 1976, for a grant of service connection for 
undifferentiated schizophrenia are not met. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in October 2003 and July 2004, and in the 
June 2004 statement of the case and June 2005 supplemental 
statement of the case (June 2005 SOC), the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
the Board observes that the Court has held that even the 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, as here, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In light of the foregoing, the Board finds 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, the Board will 
proceed with the consideration of this case.

II.  Analysis

The veteran seeks an effective date earlier than July 14, 
1976, for a grant of service connection for undifferentiated 
schizophrenia.

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service medical records; VA clinical records; 
and reports of VA examinations.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The evidence submitted by the 
veteran or on his behalf is extensive and will not be 
discussed in detail.  The Board will summarize the relevant 
evidence where appropriate and material to the issues here.
 
The veteran essentially argues that an effective date for 
service connection for undifferentiated schizophrenia, should 
be the day after his separation from service,  August 23, 
1970.  He argues that this should be the effective date for 
service connection for that disability because he had 
psychiatric symptomatology during service, and his separation 
examination report contained notation of psychiatric 
treatment.  

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a).  

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2005); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (2004).  

Any "communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by" VA 
may be considered an informal claim. 38 C.F.R. § 3.155(a) 
(2005).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
Under certain circumstances, VA medical records may 
constitute an informal claim for increase or to reopen a 
compensation claim under 38 C.F.R. § 3.157 (2005), but this 
provision is not for application in an initial compensation 
claim for a disability.  See 38 C.F.R. § 3.155(c) (2005).  

The veteran's DD Form 214 shows that the veteran was 
separated from active military service on August 22, 1970.

On July 14, 1976, the veteran submitted a VA Form 21-526, 
"Veteran's Application for Compensation or Pension" in 
which he claimed entitlement for a neuropsychiatric disorder.  
In a November 1976 rating decision, the RO granted service 
connection for schizophrenia, undifferentiated type, 
effective from July 14, 1976, the date of receipt of the 
formal claim.

No submissions were received prior to July 14, 1976, showing 
that a formal or informal claim was filed for service 
connection for undifferentiated schizophrenia. Under the 
circumstances, the veteran's claim is considered to have been 
filed as of the date of receipt of his formal claim, that is, 
on July 14, 1976.  See 38 C.F.R.        § 3.400(b)(2).  In 
the November 1976 rating decision, the RO granted service 
connection for the undifferentiated schizophrenia. The RO 
assigned an effective date of July 14, 1976, for this grant 
of service connection for the undifferentiated schizophrenia, 
based on the date when the RO received the veteran's formal 
claim specifically requesting service connection for the 
psychiatric disorder. 

There is no evidence that the veteran submitted an informal 
or formal claim prior to that date.  Nor is there any 
evidence of treatment after service before that date.  The 
veteran has testified that he was treated by VA in around 
1975 to 1976 for his psychiatric symptoms.  However, the 
first VA medical records of record are shown in October 1976, 
when the veteran was examined in connection with his July 
1976 claim. 

In summary, a review of the veteran's claims file shows that 
there is no record of an informal or formal claim for service 
connection for undifferentiated schizophrenia, prior to July 
14, 1976.  Since the veteran submitted his application more 
than one year after his separation from service on August 22, 
1970, the law provides that the earliest effective date that 
can be assigned for his award of service connection for 
undifferentiated schizophrenia, is July 14, 1976.  Therefore, 
it is the conclusion of the Board that the preponderance of 
the evidence is against the veteran's claims for an earlier 
effective date for service connection for undifferentiated 
schizophrenia. 


ORDER

An effective date prior to July 14, 1976, for a grant of 
service connection for undifferentiated schizophrenia is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


